Mr. Justice Dibell delivered the following dissenting opinion : My examination of this case has brought me to a different conclusion from that reached by the majority of the court and the case seems of sufficient importance to justify a statement of the main reasons why I think the judgment should be reversed and a new trial awarded. . First. Two counts in the declaration averred that the property when destroyed by the fire in question was situated upon “ a certain close of plaintiff in the village of Lockport.” Issue was joined on a plea of the general issue to these and other counts. The west end of the west tier of stacks where the fire caught was upon a strip of land marked on the plat “ Daviess St.” Plaintiff sought to show the continuous use of said strip for many years as a straw stack yard by itself and its predecessors in business, and to establish a title thereto by possession, and thus to prove that the place where the fire caught in its stack was upon its “ close ” as averred. Defendant offered in evidence the title papers of plaintiff for the evident purpose of showing that plaintiff had no paper or record title to the land where the fire caught—that said strip was not included in its deed or lease. Defendant’s counsel argues here, and it may fairly be assumed he argued to the jury, that plaintiff was not the owner of the land on which the west tier of stacks stood, and was not entitled in this case to the rights and immunities extended to an owner in the use of his own land. On this subject plaintiff asked the court to give to the jury the following instruction: “5. The court instructs the jury that possession of real estate is prima facie evidence of ownership, especially where such possession has been exclusive and long-continued, and if the jury believe from the evidence in this case that the ground where the straw stacks stood at the time of the fire then was and for some years had been in the actual and exclusive possession of the plaintiff, and that during all that time the plaintiff exercised acts of ownership over and upon the same, then such possession was and is prima facie evidence of ownership in the plaintiff of the property upon which the straw was stacked at the time of the fire.” The court refused this instruction, and the record presents the question whether such refusal was error. The proof shows Horton & Go. built a paper mill in 1872 on the west side of the Illinois & Michigan Canal, and a short distance from said mill established a large straw stack yard for the storage of straw purchased to be used in making paper in the mill. The firm had deeds for part but not for all of the land upon which it established said yards. There were many straw stacks kept in, said yards, and a large quantity of straw seems to have been constantly kept on hand. The land was so used for a stack yard in connection with the paper mill continuously from 1872 to the time of the fire, March 25, 1895, a period of twenty-three years. In 1882 Horton & Co. leased the mill to the Lockport Paper Company, and it entered into possession of the mill and straw stack yard, and operated both. In 1889 the Lockport Paper Company assigned its lease and all its rights to the American Strawboard Company, and the Straw-board Company entered into possession of the mill and stack yard, and operated both till the fire. In 1891 the American Strawboard Company obtained a deed from the canal commissioners of some of the lots upon which said stack yards had long been located. As before stated, this stack yard was partly upon the land marked “ Daviess St.” upon the recorded plat. The west end of the west tier of stacks rested upon said strip, and there the fire started. There is no proof Daviess street at the place where this stack yard was located had ever been accepted as a street by the village of Lockport, in which it was situated, nor that the village had ever - taken possession of or worked that part of said strip as a highway, nor that the public had ever traveled that route. Acceptance or user was necessary. Jordan v. City of Chenoa, 166 Ill. 530. On the contrary, the proof shows that the straw stacks in that stack yard had occupied that ground ever since 1872, and that those operating the paper mill and stack yard opened a way for the public east of the west tier of stacks and across lots owned by said •parties, and that the public had continuously traveled that route since 1871 or 1872. hTorth of the spillway of the canal the paper mill buildings stood directly upon the line of' said so-called Daviess street, and in 1871 a bridge over the spillway was built on the line of said public travel, entirely east of the east line of the strip marked “ Daviess St.” It is not made clear whether the village built that bridge, but it has kept it in repair for many years. Defendant denies plaintiff the rights of an owner of said ground because bare possession will not ripen into a title against the State, and because the deed from the canal Commissioners to plaintiff in 1891 was of lots in the subdivision upon the plat of which said strip of land is marked “ Daviess St; ” and therefore it is said plaintiff should be estopped from denying that said strip is a public street. This is not a controversy between the Strawboard Company and the State, and the question whether the company’s possession of this strip of land would give it title thereto against the State is not involved. The village of Lock-port represents the State as to streets within its borders, and it has never, so far as appears, sought to open or use Daviess street at this point on the line so marked on the plat, but has recognized a traveled way east thereof, and keeps in repair a bridge on said way. It did grant to defendant the privilege of crossing and running along Daviess street, but the tracks defendant laid pursuant to said permission do not occupy any part of said stack yard. One of said tracks, called the straw track, was purposely laid immediately west of said stack yard in the so-called street to enable it to deliver cars of baled straw to plaintiff at said yard; but the locomotive which caused the fire in question was not upon said straw track, but upon another track west thereof, leading to the paper mill and to Norton’s flour mills, and so the permission given by the village has no bearing upon plaintiff’s possession and right to occupy all that part of the strip marked “ Daviess St.,” which was used by it for a stack yard. The defendant was not a party to the deed from the canal commissioners to plaintiff. When that deed was made plaintiff and its predecessors had been in possession of said stack yard, including the part resting upon said strip, for many years. I am of opinion the taking of said deed had no effect to oust plaintiff of whatever rights it had acquired by long possession of a stack yard upon part of said strip marked “ Daviess St.” on the plat. It seems to me, therefore, that the facts appearing in this record constitute plaintiff, as against this defendant, the owner of so much of the land marked “ Daviess St.” on the plat as plaintiff and its predecessors had thus occupied for a stack yard, including the ground where the stack caught fire. Prior possession of land for not less than twenty years is prima facie evidence of title and will authorize a recovery in ejectment or in trespass quare clausum fregit against a mere trespasser. Riverside Co. v. Townshend, 120 Ill. 9; Shoup v. Shields, 116 Ill. 488. In McLean v. Farden, 61 Ill. 106, the court held that a party in possession of land is entitled to hold it against all the world except the owner of the paramount title; that a party in possession of land, no matter how acquired, is entitled to maintain his possession against any mere intruder or wrongdoer, and will be deemed and held the true owner thereof till the contrary is made to appear. City of Chicago v. McGraw, 75 Ill. 566; City of Peoria v. Crawl, 28 Ill. App. 154. As plaintiff pleaded this was its close, and defendant by plea denied it, and by argument says plaintiff can not recover because the stack which first caught fire was in a street, I think plaintiff’s ownership was a proper subject for instructions. As defendant in this case was a mere wrongdoer, having no rights in the land where the stacks stood, the long-continued and exclusive possession thereof, with an established business, ought to be sufficient evidence of its ownership for the purposes of this case. As this case was tried I think it was important for plaintiff to have the jury instructed upon the law as laid down in instruction No, 5, and that its refusal was harmful to plaintiff and reversible error. A given instruction alluded to this subject, but it did not state the entire legal proposition contained in instruction No. 5, and which I think plaintiff was entitled to have laid down to the jury, in view of the pleadings and of the position taken by defendant. Second. The court at the request of defendant gave the following instruction: “ 17. The jury are further instructed that in this action the burden of proof is upon the plaintiff to show not only that the defendant was guilty of negligence but that the plaintiff itself was not guilty of negligence or carelessness.” There were only two respects in which defendant argues there was proof of contributory negligence by the plaintiff, namely, in locating its stacks in the street, and in putting them so near the line of defendant’s tracks—about thirty feet from the track on which the engine was when it set the fire. What has already been said as to plaintiff’s possession of said stack yard disposes of the claim plaintiff was negligent in locating its stacks in the street. The place was not a street in any sense except that it was so named on an old plat recorded many years ago. The proposition that it was negligence for the plaintiff to locate its stacks thirty feet from defendant’s switch track is based upon the assumption that after the' track was located plaintiff changed the use of the land and put it to a new, extraordinary and highly dangerous use, with full knowledge of the hazards attending its action.. This position, it seems to mé, ignores the evidence. Several witnesses testified that Norton & Co. stacked from the time the paper mill was built’right where the stacks in question stood, and that their successors stacked right where Norton & Co. had stacked, and that this place had been so used ever since the mill was built. A contract between Horton & Co. and the railroad company, made in 1891, after the rights of the Strawboard Company had attached, recites contracts between Horton & Co. and the railroad company, made in 1874, in 1888, and in 1887, under which at some time not stated, a bridge was built across the canal (on the east side of which the main line of the railroad was located) and side tracks were built. These recitals doubtless are not evidence against the Strawboard Company, but they seem to be the only evidence at what date earlier than 1890 these switch tracks were put down. They show it was not earlier than 1874 and that it may have been later. The paper mill was built in 1872. Large room was necessary for the storage of straw in stacks out of which to make paper. The persons who founded the paper mill located the straw stack yard on this land. They and their successors in the business of operating this paper mill have ever since occupied this particular tract of land for that purpose. The land, including the place where the stack stood which first caught fire, was exclusively used for a straw stack yard before the railroad track was located there, and after the track was located there the proprietors of the paper mill simply continued to use the land just as they had done for years before. Section 1 of the act of 1869 in relation to fires caused by locomotives expressly provides for this case, when it says, “ It shall not in any case be considered as negligence on thé part of the owner or occupant of the property injured, that he has used the same in the manner, or permitted the same to be used or remain in the condition it would have been used or remained had no railroad passed through or near the property so injured.” This owner had its straw stacks at the precise place where its predecessors in business had them before the railroad tracks were put near by; and it has used the place in the same manner, and only in the same manner, that it was used before the railroad tracks were located, and in the same manner it would have been used if no railroad tracks had been located near the property. If defendant’s contention is well founded, the effect of its locating its switch track where it did was to deprive the owners of the paper mill and stack yards of the right to use their property as they had theretofore used it, except under the penalty of being their own insurers against fires which might be set from engines on said tracks by the negligence of the railroad company. It is not shown this land would be useful to plaintiff for any other purpose, nor that it had room enough to have put said stacks remote from the railroad track, but if it could have moved them it seems to me it could not be compelled to do so. The railroad company voluntarily located its switch tracks in close proximity to a long-established business requiring a constant use of highly inflammable material. It did not condemn this property. Its location of the switch tracks there did not give defendant the right to drive the proprietors out of business, nor to force them to seek a new location, nor to compel them to bear the increased risk of fire caused by the location of the railroad tracks near them. I am of opinion it was not negligence for plaintiff to continue this business after the tracks had been located as it had been conducted before and was being conducted when the tracks were located there. I think there was no proof plaintiff had been guilty of contributory negligence, and therefore it was error to give said instruction No. 17, and it was calculated to mislead the jury. Third. The court, at the instance of defendant, gave instruction No. 16, which, among other things, told the jury the law imposed upon defendant the duty of maintaining engines “ equipped and supplied with the best known and most approved appliances in common use for arresting the escape of sparks therefrom, in the particular use to which such engines are put,” and that when the railroad company had used due diligence and was withoutfault in the respects named in the instruction a loss by fire set by a spark escaping from an engine of the company, must fall oh the owner of the property so destroyed. I think it was error to insert the qualification “ in the particular use to which such engines are put.” The rule was correctly stated without those words. The instruction told'the jury the rule requiring the" use of the most approved appliances for arresting sparks is modified by the use to which the engine is put. I think the rule requiring the use of the best appliances is imperative and is not subject to any such modification, but if there is any modification arising from the use to which the engine is put this instruction does not tell the jury what effect the use to which the engine is put would have upon the rule. As it was an instruction telling the jury that certain things would exonerate the defendant and leave the owner to bear the loss, the jury might easily understand the instruction to mean that the railroad company was not required to have on its switch engines as good appliances as upon road engines. I think this can not be the law. Switch engines go in and out about mills, factories and yards where much combustible material is found, and they often go in narrow ways. They often go closer to property and into positions where they are more liable to set fires than engines upon the main line with a'widó right of way free from buildings and inflammable material. I think instruction Eo. 16 was calculated to mislead the jury. Fourth. It does not admit of serious question but that plaintiff’s property was destroyed by fire communicated from defendant’s locomotive engine Eo. 208, while it was being operated by defendant’s servants. By force of the statute a prima fade inference of negligence arises, against defendant from this mere fact. Defendant, to overcome this inference, was required to show among other things, that it had in use upon the locomotive the best and most approved appliances for preventing damages by fire, or as expressed in Chicago & Alton R. R. Co. v. Quaintance, 58 Ill. 389, “ the best and most approved mechanical appliances” to “ prevent the emission of fire sparks from locomotive engines.” Toledo, W. & W. Ry. Co. v. Larmon, 67 Ill. 68; Chicago & E. I. R. R. Co. v. Govette, 133 Ill. 21. Said engine, Eo. 208, was equipped with a “ diamond stack.” Defendant offered proof to show it was.the best and most approved appliance to prevent the escape of sparks. Plaintiff offered evidence in rebuttal to show that the “ extension front ” was a much more effective spark arrester, and was so recognized and approved by railroad men generally. It would unduly extend the limits of this dissenting opinion to describe the difference between these appliances, save to say that in the diamond stack the cinders reaching the smoke stack are all carried by the draught out of the smoke stack at the top and dropped upon the ground near by, but they are first thrown against a steel cone upon which many of them are broken and ground up and their vitality destroyed; while in the extension front the great majority of the cinders are deflected from the draught and deposited in a receptacle at the bottom of the smoke stack where they lie until taken out at the end of the run; and those cinders and sparks which are not so deflected are thrown high into the air, and it is claimed they generally become dead before they reach the ground. Johann, defendant’s superintendent of machinery, testified that an extension front will so deposit fifteen to twenty bushels of cinders in running from Chicago to Bloomington, a distance of 126 miles. It would seem • that a contrivance which entirely prevents the escape of so large a portion of the cinders which reach the smoke stack, must be less liable to communicate fire than an appliance which forces all this material out of the top of the smoke stack, even if the cinders are first broken so fine as to pass through a screen. Defendant called three of its employes as experts as to the relative value of these appliances, who did on direct examination testify that the diamond stack was as effective for the purpose of preventing the escape of fire as the extension front. But of these witnesses only one, Abrams, the engineer of No. 208 when this fire was set, adhered fully to that position on cross-examination. Van Horn on cross-examination said he supposed it was true the extension front was generally considered the best. Johann on cross-examination admitted that the extension front had largely superseded the diamond stack, and that in certain respects it is an improvement over the diamond stack. He also admitted that on the trial of Glenny v. The Chicago & Alton B. B. Co. he testified that the extension front was the best engine known to him in common use; that it had superseded the diamond stack as a spark arrester; that it was the best known appliance for that purpose; and was in almost universal use. JBeallis, the fireman of Bo. 208, described the difference between the two appliances, but did not express an opinion as to their relative values. On the other hand plaintiff called five expert witnesses, not connected with either party, each of whom declared the extension front was superior to the diamond stack as a spark arrester and as a preventive of fire, and each adhered to his position. Moreover, Heintzleman, one of defendant’s engineers, and its witness, on cross-examination gave positive testimony to the same effect. There were therefore six positive witnesses testifying that the extension ■front was the best knoAvn appliance for preventing the escape of fire from a locomotive and was superior to the diamond stack for that purpose, as against one positive witness and two halting witnesses, employes of defendant, claiming the diamond stack was equal to the extension front. In addition to this was the very significant fact that for fifteen years the defendant had not purchased a single diamond stack nor equipped a single engine therewith, but that all engines it has bought or equipped during that period have been furnished with the extension front, and it has made over several diamond stacks into extension fronts during that time. It therefore seems to me that the great preponderance of the evidence is that at the time this fire was set the diamond stack was not the best known appliance for preventing the escape of fire from locomotives. But still further, the proof shows by defendant’s own witnesses, that Johann, who came to defendant in 1892, introduced into the diamond stack a cone two inches wider across the top, and auger shaped, having a winding spiral groove; that this improvement causes the engine to throw less sparks than did the diamond stacks as previously in use, and that this improvement was not put on engine Bo. 208. Therefore it seems engine Ho. 208 was not equipped even with the diamond stack best fitted to arrest sparks. Fifth. Did the crew having engine Ho. 208 in charge exercise due care at the time this fire was set ? The evidence shows that defendant’s engineers and switch crews who worked on the switch tracks knew the danger of working the engines hard near these straw stacks. When they had cars to set in on the straw track next to the stacks they never took the engine in at all but “ kicked ” the cars in. When they had cars to take out from the track they went in carefully with just enough steam to move the cars. Engine Ho. 208 that day had a heavy load to pull out from the mill switch track, and passed thirty feet from the stacks. There was a gale of wind blowing from the place where the engine had to pass toward the stacks. The train had to be pulled up a steep grade on a curve. The engine that day had about as heavy a load as it could draw up that grade on that curve. The engineer testified that when he had such a load he was accustomed to pull his engine “ wide open ” in going out of that place, and that he hauled this load out that day just as he was accustomed to do on other days. He testified that it occurred to him while he was doing this work that it was dangerous to run by these straw stacks. He excused himself on the ground that he was subject to the orders of the foreman of the switching crew, and that the foreman ordered him to go ahead with this load and he obeyed. The proof shows that when an engine is pulling hard it will throw more sparks than when hauling only a moderate load. I think it a reasonable inference from the evidence that if this crew had hauled half these cars over the canal bridge and then gone back for the others no fire would have been set. The crew took this train out just as if there had been no gale of wind blowing from the engine to the stacks liable to carry the sparks to the straw. I am disposed to hold this was not the exercise of due care under the circumstances of this particular case. For the reasons stated I think the judgment should be reversed and a new trial granted.